ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the election filed 28 December 2020 for the application filed 12 February 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species I in the reply filed on 28 December 2020 is acknowledged, this election results in claims 10-17 being withdrawn as drawn to non-elected invention II or species II.  However, upon examiner’s amendment, the application is now in condition for allowance, resulting in the rejoinder of claims 10-11 as they depend from claim 1.  Claims 12-17 directed to invention II non-elected without traverse have been cancelled.

EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 8 January 2021 as follows: claims 3 and 12-17 are cancelled. 
Claim 1. A morphing airfoil system comprising:
an airfoil including a bulkhead structured to form a leading edge of the airfoil;
a first spool rotatably coupled to the bulkhead;
a second spool rotatably coupled to the bulkhead opposite the first spool; and
an airfoil skin having a first end secured to the first spool, a second end secured to the
second spool, and a portion extending between the first and second spools to form an exterior
surface of the airfoil,
the airfoil skin being structured to be windable around the first and second spools such
that a configuration of the airfoil is controllable by rotating at least one of the first spool and the
second spool so as to wind a portion of the airfoil skin around, or unwind a portion of the airfoil
skin from, the at least one of the first spool and the second spool,
wherein the portion of the airfoil skin extending between the first and second spools
forms an airfoil body defining a cavity, wherein the airfoil system further comprises at least one
inflatable/deflatable bladder positioned within the cavity, and wherein the configuration of the
airfoil is further controllable by increasing or decreasing pressure in the at least one
inflatable/deflatable bladder in conjunction with winding a portion of the airfoil skin around, or
unwinding a portion of the airfoil skin from, the at least one of the first spool and the second
spool.
Claim 4, line 1 “The morphing airfoil system of claim 1 further comprising
Claim 5, line 1 “The morphing airfoil system of claim 1 wherein
Claim 6, line 1 “The morphing airfoil system of claim 1 wherein
Claim 7, line 1 “The morphing airfoil system of claim 1 wherein
Claim 8, line 1 “The morphing airfoil system of claim 1 wherein
Claim 9, line 1 “The morphing airfoil system of claim 1 further comprising

Allowable Subject Matter
Claims 1-2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an airfoil including a bulkhead structured to form a leading edge of the airfoil; a first spool rotatably coupled to the bulkhead; a second spool rotatably coupled to the bulkhead opposite the first spool; and an airfoil skin having a first end secured to the first spool, a second end secured to the second spool, and a portion extending between the first and second spools to form an exterior surface of the airfoil, the airfoil skin being structured to be windable around the first and second spools such that a configuration of the airfoil is controllable by rotating at least one of the first spool and the second spool so as to wind a portion of the airfoil skin around, or unwind a portion of the airfoil skin from, the at least one of the first spool and the second spool, wherein the portion of the airfoil skin extending between the first and second spools forms an airfoil body defining a cavity, wherein the airfoil system further comprises at least one inflatable/deflatable bladder positioned within the cavity, and wherein the configuration of the airfoil is further controllable by increasing or decreasing pressure in the at least one inflatable/deflatable bladder in conjunction with winding a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/28/2021